DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on February 25, 2021.
Claims 1-2, 4 and 6-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Yaqub  (US 10832022) in view of  Hosny et al (US 2016/0217455) herein after, Honsy.
Regarding Claim 1, 11, and 17
Yaqub, as shown, discloses the following limitations:
A payment instrument comprising: a housing; a wireless circuit encapsulated within the housing; 
 (see at least [Col 5, line 10-26]. Yaqub discloses that the card includes two or more antennas that are configured to transmit the data of the card. The card may be configured to send a different set of data through different antennas. For example, the card may be configured to send a first set of data through a first antenna and a second set of data through a second antenna, where together the two sets of data can be used to execute a transaction)
a first microchip positioned on a front face of the payment instrument and coupled to the wireless circuit and configured to execute a first payment processing application; 
and a second microchip embedded within a thickness of the payment instrument such that the second microchip is not visible from an outside of the payment instrument, the second microchip being covered with a conducting polymer film and configured to execute a second payment processing application; wherein, both the first microchip and the second microchip are configured to be read by a card reader; (see at least [Col 4, line 35-37][Col 2, line 22-25][Col 2, line 42-65][Col 22, line 1-15]. Yaqub discloses that the card includes one or more integrated circuits that store the identifying information. The identifying information may include financial information. The short-range antennas may be secured to a first portion of the card while the long-range antenna may be secured to a second/different portion (e.g., a different side (opposite) as viewed from a major surface) of the card. Though first IC (first EMV) may be visible and extend to at least one major surface of card, second IC (second EMV) may be embedded entirely within card, such that none of second IC extends to either major surface.  This disclosure is directed to a system that includes a card that defines a first major surface and a second major surface, wherein the first major surface and second major surface are on opposing sides of the card. The system further includes an integrated circuit secured to the card that stores a set of identifying data as a first subset and a second subset. The system further includes a first antenna secured to the card and electrically coupled to the integrated circuit, wherein the integrated circuit is configured to cause the first antenna to transmit a first signal based on the first subset of identifying data through the first major surface in response to the first antenna receiving a first interrogating electromagnetic signal.)
the first payment processing application is configured to process a purchase transaction using a first set of credentials that trigger debiting of a first account; 
and the second payment processing application is configured to process- a first amount of the purchase transaction using the first set of credentials; 
and a second amount of the purchase transaction using a second set of credentials that trigger debiting of a second account; 
 (see at least [Col 2, line 48-65][Col 6, line 67; Col 7, line 1-5], [Col 20, line 26-31]. Yaqub discloses that the card may have two or more ICs (e.g., as card 100B in FIGS. 2C and 2D). IC may include a memory to store the identifying data and a switch to ensure that only one of the two short-range antennas is coupled to IC at a time. The system further includes a first antenna secured to the card and electrically coupled to the integrated circuit, wherein the integrated circuit is configured to cause the first antenna to transmit a first signal based on the first subset of identifying data through the first major surface in response to the first antenna receiving a first interrogating electromagnetic signal. The system further includes a second antenna secured to the card and electrically coupled to the integrated circuit, wherein the integrated circuit is configured to cause the second antenna to transmit a second signal based on the second subset of identifying data through the second major surface in response to the second antenna receiving a second interrogating electromagnetic signal. The system further includes a blocking layer that extends within the card between the first major surface and the second major surface, wherein the blocking layer is configured to block electromagnetic signals between the first antenna and the second antenna.  Each antenna may be configured to transmit a set of the identifying data (credentials), such that both sets of identifying data are needed to execute a transaction. By configuring the card with a blocking layer between two antennas that each send a distinct and necessary set of identifying data needed to execute a transaction.)
Yaqub fail to disclose that embedded chips are EMV microchip. 
Honsy disclose the following limitation. 
a first EMV microchip positioned on a front face; a second EMV microchip embedded. 
see at least [0033] ]. Honsy discloses that an EMV-enabled device to pay at an EMV terminal, it can be identified as an authentic, approved payment instrument belonging to that consumer through a process called dynamic authentication).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the payment instrument with EMV microchips because doing so it effectively to support the universal payment card and offer better transaction security to all parties involved in the payment process.
Regarding Claim 2
Honsy, as shown, discloses the following limitations:
The payment instrument of claim 1 wherein: the first microchip is configured to be activated in response the wireless circuit receiving a wireless signal from a point-of-sale ("POS") terminal; and the second microchip is configured to be activated in response to receiving a signal transmitted via direct contact with the POS terminal. (see at least [0034][0035]. Honsy discloses that the payment card may be configured to derive power at a point of sale (e.g., from a POS terminal when inserted therein, etc.) during a transaction. In this scenario, the POS terminal may provide a menu for facilitating a user selecting one of the programmable chips to be active during the transaction.
The payment card 400 is configured to operate contactlessly. The account number associated with the selected chip 110 can be read automatically from the payment card 400 by a POS terminal, generally using a short range wireless technology such as Radio Frequency Identification (RFID). This approach is generally referred to as “contactless” or “proximity” payment. An RFID tag 410 is embedded into the card member 105 together with a suitable antenna to allow transmission and receipt of wireless signal.)

Regarding Claim 14 and 19
Honsy, as shown, discloses the following limitations:
The payment instrument of claim 11, wherein the second payment processing application is configured to process a first amount of the purchase 4Application No. 16/598,413 Attorney Docket No. 104-520 Reply Dated Feb. 25, 2021 transaction using the first set of credentials and a second amount of the purchase transaction using the second set of credentials. (see at least [0033]. Honsy discloses that a consumer uses an EMV-enabled device to pay at an EMV terminal, it can be identified as an authentic, approved payment instrument belonging to that consumer through a process called dynamic authentication. When used with a PIN (Personal Identification Number), the chip 100 verifies that the consumer is indeed using their own card. Each of the chips 110 is associated with a corresponding PIN number (process a first amount of the purchase transaction using the first set of credentials and a second amount of the purchase transaction using the second set of credentials). In order to complete a transaction the user enters the PIN number of the selected chip on the POS device or ATM.)).

Regarding Claim 6 and 15
Honsy, as shown, discloses the following limitations:
The payment instrument of claim 5 wherein the second amount is determined based on a subset of products included in the purchase transaction. (see at least [0033].  Honsy discloses that a plurality of sockets 120 are provided on the card member 105 for housing the chips 110.. The control chip 130 is operably coupled to the sockets 120 such that the control chip 130 is able to communicate with the programmable chips 110 when they are plugged into the sockets 120. The control chip 130 is a microprocessor which is embedded into the carrier member).

Regarding Claim 9
Honsy, as shown, discloses the following limitations:
The payment instrument of claim 1, wherein the wireless circuit comprises a near-field communication circuit (see at least [0015].  Honsy discloses that the method includes configuring a mobile device (e.g., a mobile phone, etc.) to communicate with the payment card using near field communication (NFC).)

Regarding Claim 10
Honsy, as shown, discloses the following limitations:
The payment instrument of claim 2, wherein the second microchip comprises electrical contacts configured to receive the signal directly from the POS terminal. (see at least [0034].  Honsy discloses that the payment card may be configured to derive power at a point of sale (e.g., from a POS terminal when inserted therein, etc.) during a transaction. In this scenario, the POS terminal may provide a menu for facilitating a user selecting one of the programmable chips to be active during the transaction).).

Regarding Claim 16
Honsy, as shown, discloses the following limitations:
The payment instrument of claim 11 further comprising a biometric reader wherein, the second payment processing application is activated in response to validating biometric credentials captured by the biometric reader. (see at least [0037].  Honsy discloses that the payment card 300 includes a biometric reader as a fraud prevention mechanism. In the exemplary embodiment, the biometric reader is a fingerprint reader 310. The control chip 130 is in communication with the fingerprint reader 310. The card holder may be requested to have their fingerprints read by the fingerprint reader 310 prior to a transaction being completed. If the fingerprint of the card holder which is read by the fingerprint reader 310 does not match a stored fingerprint of the card holder, the control chip 130 terminates the transaction. In contrast, if the fingerprint of the card holder which is read by the fingerprint reader 310 matches a stored fingerprint of the card holder, the control chip 130 allows the transaction to be complete)

Regarding Claim 7
Yaqub disclose the following limitation 
The payment instrument of claim 1 wherein the first and second microchips are electronically isolated from each other. (see at least [Col 1, line 47-62]. Yaqub discloses that the card includes two or more antennas that are configured to transmit the data of the card. Antennas of the card may be configured to transmit the data in a different direction as a result of a signal-blocking layer embedded within the card that can isolate respective antennas from electro-magnetic signals originating from a direction on the opposing side of the blocking layer. The card may be configured to send a different set of data through different antennas. For example, the card may be configured to send a first set of data through a first antenna and a second set of data through a second antenna.)

Regarding Claim 8
Yaqub disclose the following limitation 
The payment instrument of claim 1, wherein only one of the first or second microchips can process the transaction. (see at least [Col 1, line 66-67; Col 2, line 1-44]. Yaqub discloses that a cardholder may hold the card in a first orientation relative to a stationary receiver to use the first antenna and therein transmit a first signal with the first set of data to the stationary receiver. After this, the cardholder may reposition the card to a second orientation relative to the stationary receiver to use the second antenna to transmit a second signal with the second set of data to the stationary receiver.)

Regarding Claim 20
Yaqub disclose the following limitation 
The method of claim 17 further comprising: inserting the payment instrument into the card reader in a first orientation to position the first microchip to be read by the card reader; and inserting the payment instrument into the card reader in a second orientation to position the second microchip to be read by the card reader; wherein the first orientation comprises inserting a first edge of the payment instrument into the card reader and the second orientation comprised inserting a second edge, spaced apart from the first edge by a length of the payment instrument, into the card reader. (see at least [Col 20, line 26-45 ]. Yaqub discloses that FIGS. 2A and 2B, card 100A includes one IC 112A. IC 112A may be configured to cause short-range antennas 110 to transmit signals. IC 112A may be visible and extend to at least one major surface 160, 162 of card 100A to enable card 100A to be inserted and read by a “dip” chip reader.
IC 112A may extend through blocking layer 164, such that a section of blocking layer 164 is cut out of blocking layer 164 to enable IC 112A to extend to both major surfaces 160, 162. In other examples, IC 112A may not extend to both major surfaces 160, 162 of card 100A, but instead IC 112A may be on one surface 160 and may be coupled through blocking layer 164 to the respective short-range antenna 110 on the opposing surface. In certain examples, blocking layer 164 may be located such that blocking layer 164 does not extend between IC 112A and either major surface 160, 162 of card 100A, such that IC 112 may directly connect to both short-range antennas 110 without extending through or being coupled through blocking layer.)

Claim 4, 13, and 18  are rejected under 35 U.S.C. 103 as being 
unpatentable over Yaqub (US 10832022)in view of  Hosny et al (US 2016/0217455), further  in view of  D'agostino et al (US2019/0312882), herein after, D'agostino.
Regarding Claim 4, 13, and 18
Yaqub and Honsy fail to disclose that determine an identity of an operator of the Merchant Category Code ("MCC") associated with the POS terminal purchase transaction before processing the purchase transaction using the second set of credentials. 
D’agostino disclose the following limitation. 
The payment instrument of claim 1, wherein the second payment processing application is configured to_ determine a an identity of an operator of the Merchant Category Code ("MCC") associated with the POS terminal purchase transaction before processing the purchase transaction using the second set of credentials; and process the purchase transaction using the second credentials only if the second account is authorized in connection with the MCC. (see at least [0051 ]. D’agostino discloses that merchant device may be a POS device that both sends signals to and receives signals from card as described herein, as well as executing the functions of roaming server by gathering customization data from and communicating with other internal and external computing devices within system to authenticate card as described herein and gather customization data for personalized/customized transactions for the cardholder.).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to determine an identity of an operator of the Merchant Category Code ("MCC") associated with the POS terminal purchase transaction before processing the purchase transaction using the second set of credentials because doing so it effectively to recognize assigned to a business by the payment networks. 

Response to Arguments
Applicant’s other arguments with respect to claims 1-2, 4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                        /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691